DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the link or crankshaft (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Please see MPEP 608.02(d)/37 C.F.R. 1.83, which states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191 in view of Chepil US 2,775,065, and alternately also in view of Micros US 10,526,086 and/or Fryshman US 2016/0260207.
Regarding claim 1, Samuel teaches a micro air vehicle [0049] for autonomous agricultural pollination, characterized in that it comprises:
a robot body 1400, 
a control part 102, 
a sensor part 110, 
a battery [0055], and
a pollination device (not shown, but as the device can be used for pollination [0118] some pollination device is inherently included) 
wherein the robot body comprises:
a body part 1402 and a flapping-wing mechanism 1418, 1428
the micro air vehicle is in the shape of a bird, and the body part has a ventral portion.  Note that the vehicle can be said to be (at least partially) in the shape of a bird, and therefor comprises a ventral portion.

    PNG
    media_image1.png
    226
    490
    media_image1.png
    Greyscale

Figure 1- Samuel Figure 14
Samuel does not teach the exact locations of all components, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the components wherever they were desired in order to achieve the desired functionality and manufacturability, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Samuel does not teach details of the pollination device.  Chepil teaches a vehicle for agricultural pollination that uses brushes 63 with a branched structure for capturing provided on each bristle of the brushes (column 3, lines 50-53).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel with brushes as taught by Chepil in order to use a simple, proven device for pollination.
Chepil does not teach a left and right pollination brush, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to add additional brushes in order to increase pollination capacity, since it has been held St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Neither Samuel nor Chepil teach that the brushes are movable in the up-down direction relative to the body part, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the brush adjustable in order to custom tailor the brush length to a variety of plant species, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).  If applicant disagrees, then Fryshman teaches an air vehicle for autonomous agricultural pollination (abstract), characterized in that it comprises a pollination device 20, 38 movable in the up-down direction relative to the body part 12 [0017, 0053].  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel with an adjustable arm as taught by Fryshman in order to tailor the brush length to a variety of plant species or make pollination easier.
If applicant does not agree that the micro air vehicle is in the shape of a bird, then Micros teaches a micro air vehicle (column 4, lines 20-31) for autonomous agricultural pollination, characterized in that the vehicle is in the shape of a bird (column 8, lines 18-21).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the pollination device of Samuel to be in the shape of a bird as taught by Fryshman in order to enable inconspicuous flight (column 8, lines 4-18).
Regarding claim 2, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Micros teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the control part comprises a controller 102 and an actuator 1406, 1428, 1430.  Alternatively, Fryshman also teaches an actuator, as there inherently must be an actuator of some kind to enable the mobile pollination device 20, 38.
Regarding claim 3, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Micros teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the battery supplies energy to the robot body 1400, the control part 102, the sensor part 110 and the pollination device, and performs energy storage [0055].
Regarding claim 4, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Micros teach the invention as claimed as detailed above with respect to claim 1.  Chepil also teaches that the pollination device is an active pollination brush, a semi-active pollination brush or a passive pollination brush 63.
Regarding claim 6, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Micros teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the flapping-wing mechanism 1418, 1428 is a link mechanism 1438 or a crankshaft mechanism 1434.

    PNG
    media_image2.png
    182
    441
    media_image2.png
    Greyscale

Figure 2- Samuel Figures 15A and 15B
Claim 7 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US 2015/0307191 in view of Chepil US 2,775,065, and alternately also in view of Micros US 10,526,086 and/or Fryshman US 2016/0260207, and further in view of Deng US 2016/0159477.
Regarding claim 7, Samuel and Chepil, together or alternatively also in view of Fryshman and/or Micros teach the invention as claimed as detailed above with respect to claim 1.  Samuel also teaches that the sensor part 110 comprises an inertial .

Response to Arguments
Applicant's arguments filed 4/27/21 have been fully considered but they are not persuasive.
In response to the drawing objection, please see above.  Per MPEP 608.02(d)/37 C.F.R. 1.83, “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  That is, even if a link or crankshaft is well understood, it must still be shown if it is claimed.
In response to applicant's argument that Chepil is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Samuel and Chepil teach automatic plant pollination vehicles.  As such, both are explicitly pertinent to the particular problem with which the applicant was concerned, and would be understood to be combinable by one of ordinary skill in the art.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Samuel is clear that the micro air vehicle comprises a pollination device, but is silent as to the nature of the device.  Chepil, in the same field of endeavor, teaches that a pollination device can be a brush with branched bristles.  One of ordinary skill in the art would understand that Chepil’s teaching of a pollination brush could be applied to the pollination device of Samuel.
Please also note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marc Burgess whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3642